DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Byung Cheol Kwak on 8/16/2022.

The application has been amended as follows: 
1. (Original) A method for measuring an operation performance of an intelligent information system, which evaluates, analyzes, and diagnoses an operation performance of the information system providing an IT service, the method comprising: planning with registering basic evaluation information including status information, cost information, input element information, and a performance goal for evaluating the information system, setting an evaluation condition including a measurement criterion of a measurement time or a measurement schedule, and establishing a plan for evaluating the operation performance; evaluating by performing cost evaluation required for operating the information system, utilization evaluation of determining a utilization frequency and a utilization type, quality evaluation of evaluating the quality of the information system by calculating a measurement index related to a failure of the information system and collecting user satisfaction, and task performance evaluation of determining whether the number of users connected or registered into the information system increases and whether a performance goal is achieved; and analyzing and diagnosing with converting a result value into a numerical value by analyzing the evaluating step, classifying the information system into at least one management type according to the conversion criteria, and diagnosing the operation performance.  

2. (Original) The method of claim 1, wherein the planning includes registering a basic evaluation information by automatically inputting the basic evaluation information through interworking/linking with an internal system or manually inputting the basic evaluation information according to an input criterion of input items provided by the information system by collecting status documents in which input target information is written; and establishing an evaluation plan by inputting the measurement time and the measurement criterion of the information system, and setting a schedule of each step of cost evaluation, utilization evaluation, quality evaluation, task performance evaluation, and management type determination.  

3. (Original) The method of claim 1, wherein in the evaluating, the cost evaluation further includes receiving cost information including initial development cost, additional development cost, maintenance cost, and operation cost of the information system; and calculating a conversion score according to a preset evaluation criterion by receiving the cost information and determining operational adequacy, ease of maintenance, and cost efficiency of the information system.  

4. (Original) The method of claim 1, wherein in the evaluating, the utilization evaluation further includes classifying each function used in the operation of the information system and classifying the frequency of utilization of the function into a low frequency, medium frequency, high frequency, or event according to a preset evaluation criterion; and testing the information system during a predetermined period and classifying the number of visits (clicks) and utilization time for the function as non-utilization, under-utilization or utilization according to a preset evaluation criterion.  

5. (Original) The method of claim 1, wherein in the evaluating, the quality evaluation further includes evaluating the system quality and the service quality of the information system, wherein the system quality is evaluated based on failure data related to the failure and recovery of the information system, and the service quality is evaluated based on preset response data required for operation for information processing; and collecting the evaluation results of the system quality and the service quality and converting the result of the quality evaluation into numerical values.  

6. (Original) The method of claim 1, wherein the evaluating further includes classifying the information system according to the characteristics of the system including the client/server, web, database, and mobile app; and DB2/ 43829093.13 of 4PATENTApplication No. 17/290,646 Attorney Docket No. 129752-5001-US collecting each function through a function information collector and an agent in the information system.  
7. (Original) The method of claim 6, wherein the function information collector inputs a representative URL or a sub-URL for collection of the information system, recognizes or extracts a hyperlink and a menu name of a web page to parse the extracted data, and automatically generates a menu ID to store data in a hierarchical structure.  

8. (Previously Presented) The method of claim 6, wherein the agent collects performance information in which each function of the information system is utilized, and monitors whether the performance information is continuously collected.  

9. (Previously Presented) The method of claim 1, wherein the analyzing and diagnosing further includes calculating the result value of the evaluating step separately in terms of the cost aspect and the task aspect; and determining the management type by dividing the management type of the information system into at least one of redevelopment, maintenance, functional enhancement and disposal according to the result value in terms of the cost aspect and the task aspect.  

10. (Canceled) 

11. (Previously Presented) A non-transitory computer readable recording medium having a program executing a method for measuring an operation performance of an intelligent information system, which evaluates, analyzes, and diagnoses an operation performance of the information system providing an IT service, the method comprising: planning with registering basic evaluation information including status information, cost information, input element information, and a performance goal for evaluating the information system, setting an evaluation condition including a measurement criterion of a measurement time or a measurement schedule, and establishing a plan for evaluating the operation performance; evaluating by performing cost evaluation required for operating the information system, utilization evaluation of determining a utilization frequency and a utilization type, quality evaluation of evaluating the quality of the information system by calculating a measurement index related to a failure of the information system and collecting user satisfaction, and task performance evaluation of determining whether the number of users connected or registered into the information system increases and whether a performance goal is achieved; and analyzing and diagnosing with converting the result value into a numerical value by analyzing the evaluation step, classifying the information system into at least one management type according to the conversion criteria, and diagnosing an operation performance.

 				Reasons for Allowance

Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the method and the computer readable recording medium having a program executing a method wherein planning with registering basic evaluation information including status information, cost information, input element information, and a performance goal for evaluating the information system, setting an evaluation condition including a measurement criterion of a measurement time or a measurement schedule, and establishing a plan for evaluating the operation performance; evaluating by performing cost evaluation required for operating the information system, utilization evaluation of determining a utilization frequency and a utilization type, quality evaluation of evaluating the quality of the information system by calculating a measurement index related to a failure of the information system and collecting user satisfaction, and task performance evaluation of determining whether the number of users connected or registered into the information system increases and whether a performance goal is achieved; and analyzing and diagnosing with converting a result value into a numerical value by analyzing the evaluating step, classifying the information system into at least one management type according to the conversion criteria, and diagnosing the operation performance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457